IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1400-07


TOM ELTON ROBERTSON, JR., Appellant

 
v.

  
THE STATE OF TEXAS

 

  ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

FROM THE THIRD COURT OF APPEALS
TOM GREEN COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure  68.4(i)
because the original petition does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: October 10, 2007.
Do Not Publish